Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The examiner’s statement of reasons for allowance follows.  US 20170289041 teaches that when it is determined that a congestion control algorithm needs to be modified, a first device calls a data transfer protocol modification interface to modify the congestion control algorithm to a more appropriate first congestion control algorithm, where the first congestion control algorithm may be selected from multiple preset congestion control algorithms by the first device (¶ 101).  The reference fails to disclose, however, while negotiating a session with a second client device, determining whether a first type of rate adaptation method usable for both semi-static rate adaptation and dynamic rate adaptation, a generic feedback format, or both the first type of rate adaptation method and the generic feedback format are to be used in the negotiated session; upon determining that only the first type of rate adaptation method is to be used in the negotiated session, configuring a first client device to utilize the first type of rate adaptation method for both semi-static rate adaptation and for dynamic rate adaptation in the negotiated session; and upon determining that both the first type of rate adaptation method and the generic feedback format are to be used in the negotiated session, configuring the first client device to utilize the first type of rate adaptation method for semi-static rate adaptation in the negotiated session, and to utilize for dynamic rate adaptation in the negotiated session a preferred rate adaptation 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448